Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to Preliminary Amendment filed on 07/21/2020. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art Douglass U.S. patent No. 8,908,779.
Figs. 5A and 5B of Douglass discloses  a battery management system (Col. 1 lines 27-28), comprising: a first battery cell controller (100a); a second battery cell controller (100b), the first battery cell controller (100a) and the second battery cell controller (100b) each monitoring a plurality of battery cells (battery cells for monitoring of controllers 100a and 100b); and a galvanically isolated (Col. 3 lines 50-53) transmission line (308) providing a point-to-point signal transmission path between the first battery cell controller (100a) and the second battery cell controller (100b), wherein at least one of the first battery cell controller (100a) or the second battery cell controller (100b) includes: at least one encoding/ decoding circuit (102 in Fig. 7 {100}) for encoding data for transmission as a serial data stream along the signal transmission path (308) in compliance with a multi-level encoding technique (Fig. 6), including modulating the serial data stream over at least three discrete signal levels (+1, 0 and 1 of 102 in Fig. 7) at a predetermined and fixed data pulse frequency (Col. 6 lines 13-14). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: encoding a plurality of data nibbles of the serial data stream into a data packet, the data packet including a plurality of symbols constructed and arranged with at least four consecutive chips per symbol, wherein the at least four consecutive chips per symbol of the data packet includes a DC balanced line code in each of the symbols.
With respect to claim 14, in addition to other elements in the claim, prior art considered individual or combination does not teach: data packet including at least three symbols constructed and arranged with at least four consecutive chips per symbol, each chip assuming one of the three discrete signal levels; wherein the at least three symbols are encoded into a subset of a maximum number of possible combinations of the at least three discrete signal levels, and wherein the circuit discards any combinations of the maximum number of possible combinations.
With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach: encoding a plurality of data nibbles of the serial data stream into a data packet comprising at least three symbols constructed and arranged with at least four consecutive chips per symbol; and discarding combinations of the at least three discrete signal levels to provide DC balanced line code inside each of the symbols
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/02/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845